Requestor:   Thomas P. Halley, Esq., Town Attorney Town of Lloyd P.O. Box 915 Highland, New York 12528
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have raised questions relating to the division of authority between a town board and a three-member police commission with regard to the town's police department. Your questions are which of these parties are responsible for conducting contract negotiations between the town and the police union and who is responsible for handling the grievance procedure on behalf of the police department.
As we indicated in a prior opinion of this office, it is within the exclusive jurisdiction of the town board to determine whether to establish a police department and to appoint and fix the compensation of members. 1980 Op Atty Gen (Inf) 249; Town Law § 150. Once a police department has been established, the town board has the option of forming a police commission or appointing the town supervisor as police commissioner. Ibid. The commission or commissioner "have and exercise all the powers relative to police matters conferred upon the town board" under article 10 of the Town Law. Town Law § 150. Under the provisions of the Town Law, police commissioners serve at the pleasure of the town board, which may at any time abolish the commission or revoke the designation of the supervisor as police commissioner. Upon such abolition or revocation, the town board assumes all powers conferred by law in relation to the police department. Ibid.
In relation to your first question concerning responsibility for contract negotiations, it is clear that the town board, as the legislative body, is responsible for approving all contracts. See, Civil Service Law §§201(6)(a), 204. Further, the town board is responsible for approving the budget which establishes funding levels for all town departments including the police department. Thus, while the town board can delegate the responsibility for conducting contract negotiations between the town and a union to another officer, the ultimate responsibility for approving the contract and enacting necessary implementing budgetary and other legislation is solely the responsibility of the town board.
Next, you ask who is responsible for conducting the grievance procedure with respect to employees of the police department on behalf of the town. As we indicated in our prior opinion, once a police commission is established it exercises all powers conferred by law upon the town board in relation to the police department. Thus, the commission has responsibility for hiring, firing, promotions, discipline and all other police department matters. 1980 Op Atty Gen (Inf) 249.
We conclude that the town board has responsibility for approving contracts negotiated in accordance with the Taylor Law and for enacting necessary implementing legislation. In the event that a police commission is formed, the commission has responsibility for handling grievance procedures with respect to the police department on behalf of the town.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.